DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motto (US Pat No 8,651,240 B1) in view of Erlandson (US Pat No 3,586,461). Motto discloses the emergency lubrication system (as cited above):

Re claim 1, an emergency lubrication system (fig. 3) for an aircraft, comprising: a lubrication chamber (94) configured to hold lubrication (reserve oil inside of 94); a bladder (102) coupled to the lubrication chamber, wherein the bladder includes one or more chemicals that pressurize the lubrication in the lubrication chamber when activated (col 5 ln 27-33 describes a low pressurized gas acting on the bladder to pressurize the lubrication; Erlandson below teaches activating a chemical for high pressurized lubrication); a gearbox (48); and a valve (112) coupled between the lubrication chamber and the gearbox that provides the lubrication to one or more components within the gearbox (fig. 3); and one or more jets (the jet being the downstream end of the lubricant channel interfacing with 48 shown in fig. 3) coupled to the valve between the gearbox and the lubrication chamber, the one or more jets configured to emit the lubrication in a drip mode before the one or more chemicals in the lubrication chamber are activated to pressurized the lubrication (lubrication in drip mode coming from 94; drip mode is construed as the bladder not being activated with active chemical reaction, as taught below, to produce high pressure; Motto discloses the low pressure drip mode generated by bladder 102).
Re claim 2, wherein upon activation of the valve, the emergency lubrication system is configured to provide high pressure lubricant from the lubrication chamber or low pressure lubricant from the lubrication chamber (opening valve 112 would allow lubricant to flow there thru in any mode; col 5 ln 28-33 describes various forms of pressure may be employed, this would effectively produce various pressure magnitude; high pressure lubricant is taught below).
Re claim 3, wherein the lubrication is provided from the lubrication chamber to the gearbox based on head pressure in the low pressure mode (pressure from 102 would push the lubricant to flow to the gearbox).
Re claim 7, wherein a plurality of criteria are used to determine when the igniter is activated (Motto describes a reduced-G operation in a prolonged amount of time where additional lubricant is required to lubricate and cool the gears in order to reduce friction and overheating; Motto in view of Erlandson discloses the claimed structure thus would be able to perform the claimed function).
Re claim 8, wherein the plurality of criteria includes a pressure mode of operation (Motto describes pressure from 102 being used to push lubricant into 48 while Erlandson teaches an increased pressure mode from an ignitor; Motto in view of Erlandson discloses the claimed structure thus would be able to perform the claimed operation).
Re claim 9, wherein the plurality of criteria includes a temperature of the gearbox (Motto describes a reduced-G operation in a prolonged amount of time where additional lubricant is required to lubricate and cool the gears in order to reduce overheating, therefore temperature is a criteria to increase the amount of lubricant; Motto in view of Erlandson discloses the claimed structure thus would be able to perform the claimed function).
Re claim 12, wherein the one or more jets feed a high-speed component (fig. 2) within the gearbox.
Re claim15, wherein a solenoid is used to open the valve (Motto claim 5).
Re claim 19, a rotorcraft comprising an emergency lubrication system (fig. 3 shows a system capable for use on a rotorcraft), the emergency lubrication system comprising: one or more lubrication chambers (94); one or more bladders (102) coupled to the one or more lubrication chambers, wherein each of the one or more bladders includes one or more chemicals that pressurize lubrication in the one or more lubrication chambers when activated (col 5 ln 27-33 describes a low pressurized gas acting on the bladder to pressurize the lubrication; Erlandson below teaches activating a chemical for high pressurized lubrication); one or more gearboxes (48); one or more jets (the jet being the downstream end of the lubricant channel interfacing with 48 shown in fig. 3) coupled to the valve between the gearbox and the lubrication chamber, the one or more jets configured to emit non-pressurized lubrication in a drip mode before the one or more chemicals in the lubrication chamber are activated to pressurize the lubrication (lubrication in drip mode coming from 94; drip mode is construed as the bladder not being activated with active chemical reaction, as taught below, to produce high pressure; Motto discloses the drip mode generated by bladder 102 which is not pressurized by the activated chemical); and one or more valves (112) coupled between each of the one or more lubrication chambers and the one or more gearboxes that provide lubrication to one or more components within each of the one or more gearboxes (fig. 3).
Re claim 20, wherein upon activation of the one or more valves, the emergency lubrication system is configured to provide high pressure lubrication from the one or more lubrication chambers or low pressure lubrication from one or more lubrication chambers (opening valve 112 would allow lubricant to flow there thru in any mode; col 5 ln 28-33 describes various forms of pressure may be employed, this would effectively produce various pressure magnitude).
Motto does not disclose:
Re claims 1, 19, one or more chemicals in the lubrication chamber are activated to pressurized the lubrication.
Re claim 4, wherein the lubrication is provided from the lubrication chamber to the gearbox in the high pressure mode to increase a cooling capability of the emergency lubrication system.
Re claim 5, further comprising an igniter disposed within the bladder.
Re claim 6, wherein the igniter activates the one or more chemicals by igniting the one or more chemicals in the bladder.
Re claim 10, wherein a plurality of bladders is coupled to the lubrication chamber and pressure of the lubrication is varied by igniting the one or more chemicals present in one or more of the plurality of bladders.
Re claim 13, wherein the one or more chemicals create an exothermic reaction when ignited.
Re claim 14, wherein the exothermic reaction produces a predetermined volume of pressurized gas that is used to pressurize the lubrication provided to one or more components within the gearbox.
Re claim 16, wherein the valve comprises a one-way check valve.
However, Erlandson teaches:
Re claim 1, one or more chemicals in the lubrication chamber are activated to pressurized the lubrication (col 2 ln 30-38 describes a high pressure mode where a spark would ignite the chemical that would expand the flexible diaphragm 2, thereby pushing oil out of the one-way valve).
Re claim 4, wherein the lubrication is provided from the lubrication chamber to the gearbox in the high pressure mode to increase a cooling capability of the emergency lubrication system (col 2 ln 30-38 describes a high pressure mode where a spark would ignite the chemical that would expand the flexible diaphragm 2, thereby pushing oil out of the one-way valve).
Re claim 5, further comprising an igniter (7,8) disposed within the bladder.
Re claim 6, 10, wherein the igniter activates the one or more chemicals by igniting the one or more chemicals in the bladder (col 2 ln 30-38 describes a high pressure mode where a spark would ignite the chemical that would expand the flexible diaphragm 2).
Re claim 13, wherein the one or more chemicals create an exothermic reaction when ignited (col 2 ln 30-38).
Re claim 14, wherein the exothermic reaction produces a predetermined volume of pressurized gas that is used to pressurize the lubrication provided to one or more components within the gearbox (fig. 1 shows a fixed volume firing chamber 5 for storing the chemical, therefore would provide a fixed volume of pressurized gas).
Re claim 16, wherein the valve comprises a one-way check valve (col 2 ln 37-38).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the chemical and igniter, as taught by Erlandson, provide a stronger force to induce more lubricant during abnormal operation.
Regarding claim 10, Motto col 5 ln 32-33 describe additional bladders may be employed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a plurality of bladders to allow for more precise pressure actuation and would also provide a backup redundant system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
Regarding claim 16, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to use a one-way check valve, as taught by Erlandson, to prevent back flow of the lubricant into undesired area. The check valve provides a passive automated control to simplify the system.  

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 
On pages 5-6 of the Remarks, Applicant argues Motto never indicates that lubrication within the reserve chamber 94 can be emitted in any mode other than a pressurized mode. Examiner respectfully disagrees. Applicant’s arguments are not commensurate with the claims. Claims 1 and 19 require a drip mode where no chemicals are activated in the lubrication chamber (low pressure) and another mode where chemicals are activated (high pressure). Applicant’s specification paragraphs [0032-33] equates drip mode as being in a “lower pressure mode”. Motto discloses a passive bladder system with low pressure to eject the lubricant, this is equivalent to the claimed drip mode. Whereas Erlandson teaches an active high pressure system where a chemical is activated to eject lubricant, this is equivalent to the claimed “chemical that pressurized the lubrication”. Further, Motto fig. 6 shows the placement of chamber 94 at an elevated position, this would inherently allow oil to flow downward towards the gearbox due to gravity. The pressurization of the lubrication recited in the claims refer to when the chemical activation has occurred to induced the high pressure, which is taught by Erlandson. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654